Citation Nr: 0800181	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs educational 
benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
1991 to September 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  


FINDINGS OF FACT

1.  The appellant's period of service from May 1991 to 
September 1991 was active duty for training; he did not have 
active duty service. 

2.  The appellant is not a member of the Selected Reserve.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapters 30 and 32, Title 38, and Chapter 
1606, Title 10, United States Code, have not been met.  38 
U.S.C.A. §§ 3011, 3012, 3018C, 3202, 3221, 16132, 16133 (West 
2002); 38 C.F.R. §§ 21.4131, 21.7020, 21.7042, 21.7044, 
21.7045. 21.7540, 21.7550 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the claimant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2006).  However, 
VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) "if a formal claim for educational assistance is 
incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 
21.1032(d)."  The United States Court of Appeals for Veterans 
Claims (the "Court") has held that the VCAA notification 
procedures do not apply in cases where the applicable chapter 
of Title 38, United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet.App. 132, 138 
(2002) (VCAA notice was not required in case involving a 
waiver request).  Specific VCAA notice was not required in 
this case because the applicable regulatory notification 
procedure was 38 C.F.R. § 21.1031 for educational claims, not 
the VCAA.

Further, Congress, in enacting the VCAA, noted the importance 
of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the 
claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

The appellant is seeking VA educational benefits.  In his 
November 2004 claim, he did not indicate under which program 
he was applying for benefits, and therefore, the RO 
considered whether he was eligible under all three current 
programs: the Montgomery GI Bill Active Duty Educational 
Assistance Program (Chapter 30 of Title 38 U.S.C.); the 
VEAP/NON-CONTRIBUTORY VEAP (Post-Vietnam Era Educational 
Assistance Program (Chapter 32 of Title 38 U.S.C.); and the 
Montgomery GI Bill Selected Reserve Educational Assistance 
Program (Chapter 1606 of Title 10 U.S.C).  

Initially, the Board notes that the appellant's service as 
shown on his National Guard Bureau Report of Separation and 
Record of Service was active duty for training, from May 1991 
to September 1991, for the Texas Army National Guard.  The 
service document shows that the appellant was released from 
National Guard duty for failure to meet medical procurement 
standards.  The character of his service was uncharacterized.

 Montgomery GI Bill Active Duty Educational Assistance 
Program

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 
38 C.F.R. § 21.7040 (2007).  The appellant does not qualify 
because educational benefits under Chapter 30 are for 
veterans who served on active duty.  Active duty is defined 
by regulation as full-time duty in the Armed Forces other 
than active duty for training.  38 C.F.R. § 21.7020(b)(1).  
As previously discussed, the only service that the appellant 
is ACDUTRA.  As such, he is not eligible for Chapter 30 
educational assistance.  38 U.S.C.A. § 3011(a)(1)(A).

The appellant also asserts that he is eligible for 
educational benefits because he had a preexisting knee 
disability that caused him to be released from service early.  
Although regulations do include provisions for individuals 
who serve on active duty and are released due to a 
preexisting condition, as noted above, the appellant in this 
case did not service on active duty.  Eligibility for 
educational benefits under the GI bill relies on whether the 
appellant has active duty service; in the instant case, the 
appellant does not have qualifying active duty service.  As 
such, he is not eligible for Chapter 30 educational 
assistance.  38 U.S.C.A. § 3011(a)(1)(A).

 Post-Vietnam Era Educational Assistance Program

Likewise, the appellant's claim of entitlement to education 
benefits under the Post-Vietnam Era Veterans' Educational 
Assistance Act Program (VEAP) must fail.  38 U.S.C.A. § 3221 
provides that each person entering military service on or 
after January 1, 1977, and before July 1, 1985, shall have 
the right to enroll in the education benefits program 
provided by this chapter at any time during such person's 
service on active duty before July 1, 1985.  Again, the 
appellant did not have qualifying active duty service prior 
to July 1, 1985.  Thus, he is not eligible for education 
benefits under VEAP.

Montgomery GI Bill Selected Reserve Educational Assistance 
Program

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30. 38 C.F.R. § 21.7540(a) (2007).  Again, there is 
no showing that the appellant had eligible service in the 
Selected Reserve.  

Conclusion

The Board has reviewed the applicable law and regulations in 
detail and has found no such provision that would provide 
entitlement to educational benefits based upon the 
appellant's service consisting of ACDUTRA for approximately 
four months in 1991.  The Board is bound by the law, and has 
no authority to grant benefits simply because such may be 
perceived by the appellant as the equitable thing to do.  38 
U.S.C.A. §§ 503, 7104; See Harvey v. Brown, 6 Vet.App. 416, 
425 (1994).  Pursuant to the applicable legal criteria, there 
is simply no basis upon which to grant VA educational 
benefits to the appellant.

In sum, the Board concludes that the appellant did not have 
the requisite active service in the Armed Forces of the 
United States for eligibility for benefits under the 
Montgomery GI Bill Active Duty Educational Assistance Program 
and the Post-Vietnam Era Educational Assistance Program, nor 
was the appellant a member of the Selected Reserve for 
eligibility for benefits under the Montgomery GI Bill 
Selected Reserve Educational Assistance Program.  Thus, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to VA educational benefits is not warranted.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


